      Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 1 of 19
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                     December 07, 2020
                        UNITED STATES DISTRICT COURT                  David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

CYNTHIA TISDALE, et al.,               §
                                       §
                                       §
          Plaintiffs,                  §
VS.                                    §              3:20-cv-140
                                       §
ANTONIO PAGOURTZIS, et al.,            §
                                       §
                                       §
         Defendants.                   §
                                       §
 ROSIE YANAS, et al.,                  §
                                       §
          Plaintiffs                   §
VS.                                    §              3:20-cv-141
                                       §
ANTONIO PAGOURTZIS, et al.,            §
                                       §
                                       §
         Defendants.                   §
                                       §
CHASE YARBROUGH, et al.,               §
                                       §
                                       §
          Plaintiffs                   §
VS.                                    §              3:20-cv-171
                                       §
ANTONIOUS PAGOURTZIS,                  §
et al.,                                §
                                       §
                                       §
         Defendants.                   §




1 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 2 of 19




               ORDER GRANTING MOTIONS TO REMAND

         These three cases arise from the 2018 Santa Fe High School shooting.

The plaintiffs in Tisdale v. Pagourtzis, 3:20-cv-140, are the estate of Cynthia

Tisdale, a teacher killed in the shooting, the estate of Cynthia’s husband, and

two of their children.1 The plaintiffs in Yanas v. Pagourtzis, 3:20-cv-131, are

the parents of six children killed in the shooting and a student and teacher

who were wounded.2 The plaintiffs in Yarbrough v. Pagourtzis, 3:20-cv-171,

are Chase Yarbrough, a student injured in the shooting, and his parents.3

         The claims in the cases are substantially identical. The plaintiffs in all

three cases (collectively, “the plaintiffs”) sued Antonios Pagourtizs, the

shooter, and his parents for various negligence and intentional-tort claims.4


         Plaintiffs’ and Plaintiff-Intervenor’s Motion to Remand at 2, Tisdale v.
         1

Pagourtzis, 3:20-cv-140 (S.D. Tex. June 1, 2020), Dkt. 17 [hereinafter Tisdale
Motion to Remand].
       2 Plaintiffs’ and Plaintiffs-Intervenors’ Motion to Remand at 2, Yanas v.

Pagourtzis, 3:20-cv-141 (S.D. Tex. June 1, 2020), Dkt. 20 [hereinafter Yanas
Motion to Remand].
       3 Yarbrough Plaintiffs’ Motion to Remand at 2, Yarbrough v. Pagourtzis,

3:20-cv-171 (S.D. Tex. June 19, 2020), Dkt. 16 [hereinafter Yarbrough Motion to
Remand].
       4 See generally Exhibit B-14 to Notice of Removal, Plaintiffs First Amended

Original Petition, PDF at 61–63, 67, Tisdale v. Pagourtzis, 3:20-cv-140 (S.D. Tex.
May 1, 2020), Dkt. 1-2 [hereinafter Tisdale First Amended Petition]; Exhibit B-71
to Notice of Removal, Yanas’s Third Amended Petition, PDF at 160–62, 165–67,
171–76, Yanas v. Pagourtzis, 3:20-cv-141 (S.D. Tex. May 1, 2020), Dkt. 1-3
[hereinafter Yanas Third Amended Petition]; Exhibit B-80 to Notice of Removal,
Beazley’s First Amended Petition, PDF at 200–02, 212–14, Yanas v. Pagourtzis,
3:20-cv-141 (S.D. Tex. May 1, 2020), Dkt. 1-3 [hereinafter Beazley First Amended
Petition]; Exhibit B-1 to Notice of Removal, Yarbroughs’ Original Petition, PDF at
22–24, 27–28, 33–34, Yarbrough v. Pagourtzis, 3:20-cv-171 (S.D. Tex. May 20,
2 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 3 of 19




The plaintiffs also sued Luckygunner, LLC, Red Stag Fulfillment, LLC,

MollenhourGross, LLC, Jordan Mollenhour, and Dustin Gross (collectively,

the “Tennessee defendants”). The plaintiffs allege these defendants sold and

sent ammunition to the shooter. Specifically, the plaintiffs allege that the

Tennessee defendants (1) negligently sold ammunition to the shooter

without confirming or investigating whether he was old enough to purchase

it and (2) conspired to intentionally not know their customers’ ages, in

violation of a federal criminal statute.5

         The Yarbrough and Yanas plaintiffs originally filed their cases in

County Court at Law No. 3 in Galveston County.6 The Tisdale plaintiffs

originally filed in probate court in the same county.7

         The Tennessee defendants removed the Tisdale and Yanas cases to this

court on May 1, 2020,8 and Yarbrough on May 20.9




2020), Dkt. 1-2 [hereinafter Yarbrough Petition].
      5 Tisdale First Amended Petition, supra note 4, PDF at 61, 63–69; Yanas

Third Amended Petition, supra note 4, PDF at 162–65, 167–72; Beazley First
Amended Petition, supra note 4, PDF at 202–212; Yarbrough Petition, supra note
4, PDF at 24–27, 28–33.
      6 Notice of Removal, Yanas v. Pagourtzis, 3:20-cv-141 (S.D. Tex. May 1,

2020), Dkt. 1 [hereinafter Yanas Notice of Removal]; Notice of Removal,
Yarbrough v. Pagourtzis, 3:20-cv-171 (S.D. Tex. May 20, 2020), Dkt. 1 [hereinafter
Yarbrough Notice of Removal].
      7 Notice of Removal, Tisdale v. Pagourtzis, 3:20-cv-140 (S.D. Tex. May 1,

2020), Dkt. 1 [hereinafter Tisdale Notice of Removal].
      8 Id.; Yanas Notice of Removal, supra note 6.
      9 Yarbrough Notice of Removal, supra note 6.

3 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 4 of 19




         On June 1, the Tisdale and Yanas plaintiffs moved to remand their

cases back to their respective original state courts.10 On June 19, the

Yarbrough plaintiffs did the same.11 The shooter’s parents agreed to

remand.12 The Tennessee defendants responded to the plaintiffs’ motions,13

and the plaintiffs replied.14 On October 15, the court heard arguments on all

three motions in a single teleconference.15 Afterwards, the plaintiffs and the

Tennessee defendants submitted post-hearing letter briefs.16




          See generally Tisdale Motion to Remand, supra note 1; Yanas Motion to
         10

Remand, supra note 2.
       11 See generally Yarbrough Motion to Remand, supra note 3.
       12 See id. at 1 n.1. The shooter has not appeared or filed any pleadings in any

of these cases. See Defendants’ Response in Opposition to Plaintiffs’ Motion to
Remand at 3 n.1, Yarbrough v. Pagourtzis, 3:20-cv-171 (S.D. Tex. July 10, 2020),
Dkt. 18 [hereinafter Yarbrough Response].
       13 Defendants’ Response in Opposition to Plaintiffs’ Motion to Remand,

Tisdale v. Pagourtzis, 3:20-cv-140 (S.D. Tex. June 22, 2020), Dkt. 19; Defendants’
Response in Opposition to Plaintiffs’ Motion to Remand, Yanas v. Pagourtzis,
3:20-cv-141 (S.D. Tex. June 22, 2020), Dkt. 25; Yarbrough Response, supra note
12.
       14 Reply Brief in Support of Plaintiffs’ and Plaintiffs-Intervenors’ Motion to

Remand, Yanas v. Pagourtzis, 3:20-cv-141 (S.D. Tex. July 1, 2020), Dkt. 27; Reply
Brief in Support of Plaintiffs’ and Plaintiffs-Intervenors’ Motion to Remand,
Tisdale v. Pagourtzis, 3:20-cv-140 (S.D. Tex. July 1, 2020), Dkt. 21; Yarbrough
Plaintiffs’ Reply in Support of Motion to Remand, Yarbrough v. Pagourtzis, 3:20-
cv-171 (S.D. Tex. July 23, 2020), Dkt. 21.
       15 See Transcript of Motion Hearing, Yarbrough v. Pagourtzis, 3:20-cv-171

(S.D. Tex. Oct. 16, 2020), Dkt. 21.
       16 The plaintiffs jointly filed one letter brief. See Surreply to Motion to

Remand, Yarbrough v. Pagourtzis, 3:20-cv-171 (S.D. Tex. Oct. 22, 2020), Dkt. 33;
Brief in Support of Response to Motion to Remand, Yarbrough v. Pagourtzis,
3:20-cv-171 (S.D. Tex. Oct. 22, 2020), Dkt. 34 [hereinafter Tennessee Defendants’
Post-Hearing Letter Brief].
4 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 5 of 19




         Having considered the plaintiffs’ and defendants’ briefing, the

arguments of counsel, and the applicable law, the court grants the plaintiffs’

motions and remands each case to its respective original state court.

         I.   Removal Requirements

         “Federal courts are courts of limited jurisdiction” and “must presume

that a suit lies outside this limited jurisdiction.” Howery v. Allstate Ins. Co.,

243 F.3d 912, 916 (5th Cir. 2001). “[T]he burden of establishing federal

jurisdiction rests on the party seeking the federal forum.” Id. The law

authorizes removal only where original jurisdiction already exists—whether

based on diversity of citizenship or a federal question. 28 U.S.C. § 1441(a);

see also id. §§ 1331 (federal-question jurisdiction), 1332 (diversity-of-

citizenship jurisdiction). The Tennessee defendants removed the Tisdale and

Yanas cases based on federal-question jurisdiction.17 They removed the

Yarbrough case based on both diversity and federal-question jurisdiction.18

In Yarbrough, the Tennessee defendants later withdrew their argument for

diversity jurisdiction, leaving federal-question jurisdiction as the only basis

for removal.19


         Yanas Notice of Removal, supra note 6, at 3; Tisdale Notice of Removal,
         17

supra note 7, at 2–3.
      18 Yarbrough Notice of Removal, supra note 6, at 2–3.
      19 Defendants’ Notice Withdrawing Diversity Jurisdiction as an Initial Basis

for Removal ¶ 2, Yarbrough v. Pagourtzis, 3:20-cv-171 (S.D. Tex. June 18, 2020),
Dkt. 15.
5 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 6 of 19




         A.   Federal-Question Jurisdiction

         The Supreme Court has explained that for purposes of determining

federal-question jurisdiction, a case “arises under” federal law in two ways.

Gunn v. Minton, 568 U.S. 251, 257–58 (2013); Franchise Tax Bd. v. Constr.

Laborers Vacation Tr., 463 U.S. 1, 27–28 (1983); see 14C CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 3562 (4th

ed. October 2020 Update). First, federal-question jurisdiction obviously

exists when “federal law creates the cause of action asserted.” Gunn, 568 U.S.

at 258.

         But when state law, rather than federal law, supplies the plaintiffs’

causes of action, “arising under” jurisdiction may exist only in a “special and

small category” of cases in which the state-law claims turn on questions of

federal law. Id. The Supreme Court instructs that “federal jurisdiction over a

state-law claim will lie if a federal issue is: (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.” Id.

(citing Grable & Sons Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308,

313–14 (2005)). Because the Court first articulated the four parts of this

inquiry in the Grable case, they are referred to as “the Grable factors.”




6 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 7 of 19




         B.   Unanimity Requirement

         When the only basis for removal is federal-question jurisdiction, the

defendants must unanimously agree to remove. 28 U.S.C. § 1446(b)(2)(A)

(“[When removal is] solely under § 1441(a), all defendants who have been

properly joined and served must join in or consent to the removal of the

action.”). There are three exceptions to this unanimity requirement:

“(1) where the defendant was not yet served with process at the time the

removal petition was filed; (2) where a defendant is merely a nominal,

unnecessary or formal party-defendant; and (3) where the removed claim is

a separate and independent claim under 28 U.S.C. § 1441(c).” Moreno

Energy, Inc. v. Marathon Oil Co., 884 F. Supp. 2d 577, 582–83 (S.D. Tex.

2012) (footnotes omitted). The third exception is at issue here.

         Section 1441(c) provides a mechanism to excuse failure to secure

unanimous consent by severing and remanding certain qualifying state-law

claims from the removed civil action. 28 U.S.C. § 1441(c). More specifically,

the statute provides that where a federal-question claim is joined with a

claim that is not “within the original or supplemental jurisdiction of the

district court or a claim that has been made nonremovable by statute,” the

action “may be removed if the action would be removable without the

inclusion of the claim [that lacks federal original or supplemental

7 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 8 of 19




jurisdiction],” but a district court “shall sever” and remand such a claim to

the “State court from which the action was removed.” Id. § 1441(c)(1)(B),

(c)(2); see Vinson v. Schneider Nat. Carriers, Inc., 942 F. Supp. 2d 630, 636

(N.D. Tex. 2013); see also WRIGHT & MILLER, FEDERAL PRACTICE                AND

PROCEDURE § 3722.3.

         Thus, for the question whether certain state-law claims may be severed

and remanded under 28 U.S.C. § 1441(c), the court must determine whether

it lacks “supplemental jurisdiction” over the state-law claims. See Experience

Infusion Ctrs., LLC v. Lusby, CV H-17-1168, 2017 WL 3235667, at *3 (S.D.

Tex. July 31, 2017). That determination is made by considering whether the

state-law claims share a “common nucleus of operative fact” with the

purported federal-question claims. United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 725 (1966); Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir.

2008); see also 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district

courts have original jurisdiction, the district courts shall have supplemental

jurisdiction over all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.”).

         Finally, courts must resolve “any doubt as to the propriety of

removal . . . in favor of remand” because of the “significant federalism

8 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 9 of 19




concerns” removal raises. In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir.

2007); see also Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008).

         II.     Analysis

         A.      Federal-Question Jurisdiction

         Because      diversity   jurisdiction   is   unavailable,   the   Tennessee

defendants’ first hurdle—under both sections 1441(a) and 1441(c)—is to

establish that the plaintiffs’ claims feature a federal question within the

meaning of 28 U.S.C. § 1331. See 28 U.S.C. § 1441(a), (c).

         The Tennessee defendants argue that “the crux” of plaintiffs’ claims

against them is that they violated 18 U.S.C. § 922(x)(1)(B). That statute

provides that it “shall be unlawful for a person to sell, deliver, or otherwise

transfer to a person who the transferor knows or has reasonable cause to

believe is a juvenile— . . . ammunition that is suitable for use only in a

handgun.” 18 U.S.C. § 922(x)(1)(B).

         The plaintiffs’ causes of action against the Tennessee defendants,

however, are all purely state-law claims—i.e., ordinary negligence,

negligence per se, gross negligence, civil conspiracy, and state corporate veil

piercing.20 Section 922, meanwhile, is a criminal-code provision and does not

create a private right of action. See Estate of Pemberton v. John’s Sports


         20   See supra note 5.
9 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 10 of 19




Center, Inc., 135 P.3d 174, 181 (Kan. Ct. App. 2006) (“[Under] the federal

standard for determining a private right of action, there is no legislative

language in 18 U.S.C. § 922 or the accompanying provisions which can be

classified as ‘rights-creating language’ which explicitly conferred a right

directly to a class of persons . . . or language identifying the class for whose

especial benefit the statute was enacted.”).

      Because the plaintiffs’ case does not include any federal cause of action,

the court must determine whether it falls into that “special and small

category” of cases in which the state-law claims necessarily turn on questions

of federal law. Gunn, 568 U.S. at 258; see Grable, 545 U.S. at 313–14. To do

so, the court must apply the Grable factors.

      1. “Necessarily Raised”

      The first factor is whether the federal issue is “necessarily raised.”

Gunn, 568 U.S. at 258. The court agrees with the plaintiffs that the

interpretation or application of section 922(x) is not necessary for the

plaintiffs’ negligence claims against the Tennessee defendants. See Grable,

545 U.S. at 315. “[W]hen a claim is supported by alternative and independent

theories, one of which does not implicate federal law, the claim does not

‘arise under’ federal law.” Corporan v. Wal-Mart Stores East, LP, 194 F.

Supp. 3d 1128, 1132 (D. Kan. 2016) (citing Christianson v. Colt Indus.

10 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 11 of 19




Operating Corp., 486 U.S. 800, 809–10 (1988)).

      The Tennessee defendants contend that the Texas legislature has

purposefully abstained from requiring ammunition vendors to conduct

background checks, leaving only federal law to regulate ammunition sales.

But section 922(x) is not the only standard that determines whether the

Tennessee defendants’ conduct was negligent.

      “Under Texas law, the elements of a negligence claim are (1) a legal

duty on the part of the defendant; (2) breach of that duty; and (3) damages

proximately resulting from that breach.” Sport Supply Grp., Inc. v. Columbia

Cas. Co., 335 F.3d 453, 466 (5th Cir. 2003). The existence of a duty is a

question of law, and may “be based on common[-]law principles, or the

appropriate standard of conduct may be determined by statute.” Wal-Mart

Stores, Inc. v. Tamez, 960 S.W.2d 125, 127–28 (Tex. App.—Corpus Christi-

Edinburg 1997, pet. denied). Yet even when the standard of conduct is

measured by gauging compliance with a statute (i.e., negligence per se), that

theory “is not ‘separate and independent from a common-law negligence

cause of action,’ but is ‘merely one method of proving’ negligence.” Reyna v.

Academy Ltd., No. 01-15-00988-CV, 2017 WL 3483217, at *4 n.7 (Tex.

App.—Houston [14th Dist.] Aug. 15, 2017, no pet.) (quoting Zavala v.

Trujillo, 883 S.W.2d 242, 246 (Tex. App.—El Paso 1994, writ denied), and

11 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 12 of 19




citing Murray v. O & A Express, Inc., 630 S.W.2d 633, 636 (Tex. 1982)).

      Texas courts do indeed recognize that a violation of section 922(x) may

constitute negligence per se. See Holcombe v. United States, 388 F. Supp. 3d

777, 802 n.11 (W.D. Tex. 2019) (collecting cases). But Texas courts have also

recognized, under common-law negligence principles and without the

assistance of negligence per se, that ammunition sellers owe a duty of

ordinary care toward third parties who might be injured by an unreasonable

sale of ammunition. See, e.g., Tamez, 960 S.W.2d at 130; Peek v. Oshman’s

Sporting Goods, Inc., 768 S.W.2d 841, 847 (Tex. App.—San Antonio 1989,

writ denied); Hulsebosch v. Ramsey, 435 S.W.2d 161, 163–64 (Tex. App.—

Houston [14th Dist.] 1968, no writ). Thus, federal law is not necessary to

decide the plaintiffs’ negligence claims; a violation of section 922(x) is just

one of the ways the plaintiffs can establish that the defendants were

negligent. See Corporan, 194 F. Supp. 3d at 1132.

      But the plaintiffs’ claims include more than just negligence-based

causes of action. They have also alleged a civil conspiracy, and under Texas

law a civil conspiracy cannot be based on negligence. See Juhl v. Airington,

936 S.W.2d 640, 644 (Tex. 1996) (“Because negligence by definition is not

an intentional wrong, one cannot agree or conspire to be negligent.”).

Indeed, the plaintiffs’ civil-conspiracy claim is expressly and exclusively

12 / 19
    Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 13 of 19




based on the Tennessee defendants’ supposed decision to purposefully

violate section 922(x).21 This means the plaintiffs’ case has “necessarily

raised” the application of section 922(x). The first Grable factor is satisfied.

      2. “Actually Disputed”

      The second factor, whether the federal issue is “actually disputed,” is

also satisfied. The briefing and arguments on this motion about the proper

construction of section 922(x) have made that clear enough.

      3. “Substantial”

      But whether the third factor is satisfied is not so clear. Though the

plaintiffs’ cases raise questions of federal law, their state-law claims do not

seem to have the “sort of significance for the federal system necessary to

establish jurisdiction.” Gunn, 568 U.S. at 259. The Supreme Court has

explained:

      [I]t is not enough that the federal issue be significant to the
      particular parties in the immediate suit; that will always be true
      when the state claim “necessarily raise[s]” a disputed issue, as
      Grable separately requires. The substantiality inquiry under
      Grable looks instead to the importance of the issue to the federal
      system as a whole.

      21 Tisdale First Amended Petition, supra note 4, PDF at 64, 68; Yarbrough
Petition, supra note 4, PDF at 30–31. The Yanas Third Amended Petition and the
Beazley First Amended Petition (which is also part of the Yanas case) does not
explicitly cite any statutes as part of its civil conspiracy claims, but both petitions
cite section 922 and other federal provisions under its gross-negligence and
negligence-per-se claims. See Yanas Third Amended Petition, supra note 4, PDF
at 164, 168–70; Beazley First Amended Petition, supra note 4, PDF at 204, 211–
12.
13 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 14 of 19




Id. at 260.

      For example, Merrell Dow Pharmaceuticals Inc. v. Thompson

presented a substantially similar question to this case: “whether the

incorporation of a federal standard in a state-law private action, when

Congress has intended that there not be a federal private action for violations

of that federal standard, makes the action one ‘arising under the

Constitution, laws, or treaties of the United States[.]’” 478 U.S. 804, 805

(1986) (quoting 28 U.S.C. § 1331). In Merrell Dow, the plaintiffs alleged that

drugs manufactured by the defendant caused birth defects. Id. at 805–06.

The plaintiffs argued that the drugs were misbranded in violation of federal

law, creating a rebuttable presumption of negligence. The defendant

removed the case, but the court of appeals held that removal was improper

because the plaintiffs’ causes of action did not necessarily depend on

substantial questions of federal law. Id. at 807.

      The Supreme Court affirmed, holding

      that the congressional determination that there should be no
      federal remedy for the violation of this federal statute is
      tantamount to a congressional conclusion that the presence of a
      claimed violation of the statute as an element of a state cause of
      action is insufficiently “substantial” to confer federal-question
      jurisdiction.

Id. at 814. Later, in Grable, the Court affirmed the continuing vitality of

14 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 15 of 19




Merrell Dow, explaining that federal-question jurisdiction over state-law

tort claims based on violations of federal standards would disrupt the

division of responsibilities between federal and state courts. Grable, 545 U.S.

at 318–19.

      Like the state-law allegations in Merrell Dow that leaned on violations

of a federal statute to create a presumption of negligence, the plaintiffs’

allegations here are among the “garden-variety tort claims” that are simply

unimportant to the federal system as a whole. Mays v. City of Flint, 871 F.3d

437, 449–50 (6th Cir. 2017) (citing Merrell Dow, 478 U.S. at 814, and

Grable, 545 U.S. at 318–19); see also Corporan, 194 F. Supp. 3d at 1133–34

(“The Gun Control Act referenced by plaintiffs in their petition does not

create a private, federal cause of action and the petition reveals a fact-bound,

private dispute between parties with no direct interest by the United States.

In such circumstances, the exercise of federal question jurisdiction is not

appropriate.”).22

      The third Grable factor has not been satisfied in this case.




      22  Additionally, as the Sixth Circuit points out in Mays, the Supreme Court
has “noted that allowing federal jurisdiction over typical negligence claims that
implicate[] issues of federal law could dramatically increase the volume of federal
litigation over state-law claims,” and thus upset the balance of responsibilities
between the federal and state judiciaries. Mays, 871 F.3d at 450 (citing Merrell
Dow, 478 U.S. at 811–12, and Grable, 545 U.S. at 319).
15 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 16 of 19




      4. “The Federal–State Balance”

      Finally, it follows that the fourth Grable requirement is likewise not

satisfied. There is no indication that Congress intended to bar state courts,

through the enactment of section 922(x), from hearing third-party

negligence cases against ammunition vendors simply because Congress

allows the criminal prosecution of those who knowingly sell ammunition to

juveniles.

      So, even though determining whether the defendants violated section

922(x) is “necessary” for the plaintiffs’ civil-conspiracy claim, and though the

construction of the statute is “actually disputed,” the court still concludes

that no federal-question jurisdiction exists in this case. It is evident that the

federal issue is not “substantial,” so entertaining it would disturb the

“congressionally    approved    balance     of   federal   and   state   judicial

responsibilities.” Gunn, 568 U.S. at 258.

      B.     Removal Under 28 U.S.C. § 1441(c) and Unanimous
             Consent to Removal Exceptions
      The plaintiffs argue that the Tennessee defendants’ removals are

procedurally defective because they failed, in all three cases, to obtain the

consent of the Pagourtzis defendants.23 The Tennessee defendants respond


       Tisdale Motion to Remand, supra note 1, at 8–11; Yanas Motion to
      23

Remand, supra note 2, at 8–12; Yarbrough Motion to Remand, supra note 3, at
3–4.
16 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 17 of 19




that the Tisdale and Yanas plaintiffs’ arguments are at odds with 28 U.S.C.

§ 1441(c)(2)’s language. As for Yarbrough, the Tennessee defendants argue

that the plaintiffs’ failure to properly serve the Pagourtzis defendants

absolved them of the need to obtain consent.24 But because the plaintiffs’

complaints do not feature “a claim arising under the Constitution, laws, or

treaties of the United States (within the meaning of [28 U.S.C. § 1331]),”

removal under 28 U.S.C. § 1441(c) (and correspondingly the severance and

remand of the state-law claims against the Pagourtzis defendants) is

unavailable. See 28 U.S.C. § 1441(c). The court thus does not consider the

plaintiffs’ and the Tennessee defendants’ consent and improper-service-of-

process arguments.

      C.   Request for Attorney’s Fees and Costs

      The plaintiffs request an award of fees and costs associated with the

filing of their motions to remand.25 A district court may require a removing

party to pay “just costs and any actual expenses, including attorney fees,

incurred as a result of removal” in an order to remand. 28 U.S.C. § 1447(c).

But an award is appropriate “only where the removing party lacked an



      24 See Yarbrough Response, supra note 12, at 36–40; Tennessee
Defendants’ Post-Hearing Letter Brief, supra note 16, at 2.
     25 Tisdale Motion to Remand, supra note 1, at 25–26; Yanas Motion to

Remand, supra note 2, at 26–27; Yarbrough Motion to Remand, supra note 3, at
26–28.
17 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 18 of 19




objectively reasonable basis for seeking removal.” Martin v. Franklin Cap.

Corp., 546 U.S. 132, 141 (2005). The court finds that the defendants’

arguments concerning 18 U.S.C. § 922(x) presented an objectively

reasonable basis for removal.26 The court therefore denies the plaintiffs’

request for costs and fees.

                                        ***

      As the plaintiffs’ actions do not arise under federal law, federal-

question jurisdiction does not support removal under either 1441(a) or (c).

Accordingly, the court grants the plaintiffs’ motions to remand and orders

the United States District Clerk to transfer:

           1. Tisdale v. Pagourtzis, No. 3:20-cv-140, to the Galveston County
              Clerk at the Probate Court in Galveston County;

           2. Yanas v. Pagourtzis, No. 3:20-cv-141, to the Galveston County
              Clerk at County Court at Law No. 3 in Galveston County; and

           3. Yarbrough v. Pagourtzis, No. 3:20-cv-171, to the Galveston
              County Clerk at County Court at Law No. 3 in Galveston County.

      The court further orders that the parties bear their own attorneys’ fees

and costs stemming from these motions to remand.



      26 For the Yarbrough case, the fact that the Tennessee defendants withdrew
their diversity-jurisdiction argument does not mean that the Tennessee defendants
lacked a reasonable basis to seek removal: as in the other two cases, they also cited
federal-question jurisdiction as a basis for removal. See Exhibit Declaration of
Sherry S. Chandler, Yarbrough Plaintiffs’ Motion to Remand, Yarbrough v.
Pagourtzis, 3:20-cv-171 (S.D. Tex. June 19, 2020), Dkt. 16-3.
18 / 19
   Case 3:20-cv-00141 Document 39 Filed on 12/07/20 in TXSD Page 19 of 19




      Signed on Galveston Island on the 7th day of December, 2020.


                                        ________________________
                                            JEFFREY VINCENT BROWN
                                          UNITED STATES DISTRICT JUDGE




19 / 19
